COURT OF APPEALS FOR THE
                        FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER

Appellate case name:     In re Bessy Marybel Jimenez

Appellate case number: 01-17-00554-CV

Trial court case number: 2011-75729

Trial court:             507th District Court of Harris County


       Relator, Bessy Marybel Jimenez, has filed a petition for a writ of mandamus
in this Court. The Court requests a response to the petition from real party in
interest, Hugo Cesar Jimenez. The response, if any, is due no later than 21 days
from the date of this order.

      It is so ORDERED.


Judge’s signature: /s/ Terry Jennings
                  

Date: July 18, 2017